Title: To Thomas Jefferson from Thomas Gimbrede, 18 December 1820
From: Gimbrede, Thomas
To: Jefferson, Thomas


            Sir
            U.S. Military Academy West Point
              18th December 1820.
            
           I was appointed two years ago professor of Drawing to this Institution, the Situation is highly respectable but the Climate of Virginia would be more Congenial to my feelings & no doubt better for my family.I Take the Liberty to bring myself to your recolection for that University which rises under your Protection; as a Draftman Painter & Engraver. a Communication from you on that Subject will be thankfully received.With the highest consideration I have the honour to be your Obedient ServtThos Gimbrede